DETAILED ACTION
This Office Action is responsive to application number 16/903,124 TOILET WITH WASTE LOCATION DETECTION AND REMOVAL, filed on 6/16/2020. Claims 1-20 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the terminology in claim 18 “the science center” lacks antecedent basis in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite as it is unclear what the energizer adds energy to.  Line 5 appears to have left out a key portion of the limitation.  For purposes of examination it 
Claim 18 is indefinite as the limitation, “the science center” lacks antecedent basis. The limitation is further indefinite as it is unclear what structure is being referred to as the specification does not provide guidance as to the definition of the limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8, 14-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  in view of Hall et al. (US 2018/0030710)(hereinafter Hall ‘710) in view of Hall et al. (US Pub. 2016/0000378)(hereinafter Hall ‘378).
Regarding claim 1 Hall ‘710 shows a toilet comprising: a bowl (102) for receiving excreta from a user; a supply of flush water (806) to be used to remove waste from a surface of the toilet; an energizer (826) to add energy to at least a portion of the [flush water] to create energized flush water prior to its use in removing waste (¶ [0050]); and an orifice (208) for directing a first jet of the energized flush water at the waste on the surface of the toilet.  But Hall ‘710 fails to show the toilet is an analytical toilet with at least one analytical device by which a sample of excreta is analyzed.  However, Hall ‘378 shows an analytical toilet (1) with at least one analytical device (3, 4, and 6) by which a sample of excreta is analyzed (¶ [0080, 0084]).  Therefore it would 
Regarding claim 2 Hall ‘710 as combined shows the analytical toilet of Claim 1, wherein the device comprises a sensor (112) used to detect the location of waste and the jet of energized flush water is selectively activated or selectively aimed to remove the waste based on the detected location of waste (¶ [0036]).  But Hall ‘710 fails to show the analytic device comprises a sensor used to detect the location of the waste.  However, because Hall ‘710 supplies sensors (112, 416, and 724) for detecting the location of the waste and then selectively activating the appropriate jet, it is conceived that a waste location sensor may also be a part of the combined analytical device for the purpose of determining the best portion of the excreta in which to get the health sample. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hall ‘710 as combined to include a waste location detection sensor as a part of the analytic device for the purpose of providing an effective health sample of the excreta as shown by Hall ‘710 and Hall ‘378.
Regarding claim 3 Hall ‘710 as combined shows the analytical toilet of Claim 1, wherein the energizer increases the pressure of the flush water (¶ [0050]).  
Regarding claim 6
Regarding claim 8 Hall ‘710 as combined shows the analytical toilet of Claim 1, but fails to show in the embodiment used wherein the energizer comprises a storage chamber for storing pressurized water before use.  However, in another embodiment Hall ‘710 shows wherein the energizer (1108) also comprises a storage chamber (1132) for storing pressurized water before use (¶ [0056]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment used of Hall’ 710 to include a pressurized storage chamber for the purpose of providing immediate access to pressurized water as shown by another embodiment of Hall ‘710.
Regarding claim 14 Hall ‘710 as combined shows the analytical toilet of Claim 1, further comprising a second orifice (808) for directing a second jet of flush water at the waste.  
Regarding claim 15 Hall ‘710 as combined shows the analytical toilet of Claim 14, wherein the first jet and the second jet are directed at different locations (Figs. 2 & 8). 
Regarding claim 16 Hall ‘710 as combined shows the analytical toilet of Claim 14, wherein the first jet and the second jet are directed at the same location and cooperate to remove the waste (Fig. 2, oscillating jet nozzles would intersect spray directions at the lower left side of the bowl; ¶ [0025-0028]).  
Regarding claim 17
  Regarding claim 19 Hall ‘710 as combined shows the analytical toilet of Claim 1, wherein the orifice can be repositioned to direct the jet at multiple portions of the toilet (oscillating jet nozzles; ¶ [0025-0028]).  
Regarding claim 20 Hall ‘710 as combined shows the analytical toilet of Claim 1, wherein the flush water is divided between the at least a portion of the flush water and the remainder of the flush water, and wherein the remainder of the flush water is not energized before being used to remove waste (Fig. 8; shows the flush water divided to the rim (dotted lines) and to the pump (826) which pressurizes the pump for the nozzles).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over  in view of Hall et al. (US 2018/0030710)(hereinafter Hall ‘710) in view of Hall et al. (US Pub. 2016/0000378)(hereinafter Hall ‘378) in view of Mahoney (US 5,241,712).
Regarding claim 4 Hall ‘710 as combined shows the analytical toilet of Claim 1, but fails to show wherein the energizer increases the temperature of the flush water.  However, Mahoney shows a water pump (16) that is provided with a heater (note, col. 7, lines 4-7). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hall’710 as combined to include a heater with the pump as shown by Mahoney for the purpose of warming the water as warm water may break up the stool quicker than cold water. 
Claims 5 and 18in view of Hall et al. (US 2018/0030710)(hereinafter Hall ‘710) in view of Hall et al. (US Pub. 2016/0000378)(hereinafter Hall ‘378) in view of Huizhou City Chebet Technology Co Ltd  (CN 107700619A).
Regarding claim 5 Hall ‘710 as combined shows the analytical toilet of Claim 1, but fails to show wherein the bowl comprises a shelf for receiving feces and the first jet is directed toward the shelf.  However, Hall ‘710 shows the first jet (208) as being in the middle of the both and oscillating in direction.  Huizhou City Chebet Technology Co Ltd  shows a feces collection shelf (420) that is similarly located near the middle of the bowl (Fig. 1). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hall ‘710 as combined to include a shelf for separating the feces and the urine as shown by Huizhou City Chebet Technology Co Ltd.  As combined the first jet (208) is directed toward the shelf. 
Regarding claim 18 Hall ‘710 as combined shows the analytical toilet of Claim 1, further comprising but Hall ‘710 fails to show a science center for performing analysis of excreta samples and wherein the location of the waste is within the science center.  However, Huizhou City Chebet Technology Co Ltd shows a shelf within the bowl (420) that when combined with Hall ‘378 and Hall ‘710 shows a science center (feces would remain on the shelf in the middle of the bowl) for performing analysis of excreta samples and wherein the location of the waste is within the science center (the bowl).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hall ‘710 to include a science center for performing the analysis on the samples for the purpose of providing health information to the user.   
Claim 7in view of Hall et al. (US 2018/0030710)(hereinafter Hall ‘710) in view of Hall et al. (US Pub. 2016/0000378)(hereinafter Hall ‘378) in view of Ding (US Pub. 2015/0082528).
Regarding claim 7 Hall ‘710 as combined shows the analytical toilet of Claim 6, but fails to show wherein the energizer comprises a pneumatic pump which pressurizes air and wherein the pressurized air is used to pressurize the flush water.  However, Ding shows a pneumatic pump (108) for pressurizing the flush water for a manual flush of the device (¶ [0033]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hall ‘710 as combined to include a pneumatic pump for the purpose of pressurizing the flush water manually as shown by Ding.
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over  in view of Hall et al. (US 2018/0030710)(hereinafter Hall ‘710) in view of Hall et al. (US Pub. 2016/0000378)(hereinafter Hall ‘378) in view of Hall (US Pub. 2018/0002911)(hereinafter Hall ‘911).
Regarding claims 9 and 10
Regarding claim 11 Hall ‘710 as combined shows the analytical toilet of Claim 9, wherein the bidet is adapted to rotate about a longitudinal axis to change the location at which the first jet is directed (as combined; Fig. 2, arrows show direction of movement).  
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over  in view of Hall et al. (US 2018/0030710)(hereinafter Hall ‘710) in view of Hall et al. (US Pub. 2016/0000378)(hereinafter Hall ‘378) in view of Schnyder et al. (US 3,815,158).
Regarding claims 12 and 13 Hall ‘710 as combined shows the analytical toilet of Claim 1, fails to show a lid which closes to prevent splatter from the first jet leaving the toilet and, wherein the lid automatically closes before the first jet turns on.  However, toilet lids are well-known in the art.  Schnyder shows a toilet with a nozzles (note, col. 3, lines 38) for a cleaning operation (abstract) and wherein the lid (13) automatically closes the cover first (note, col. 3, lines 8-15; before the first jet as combined) for forming a water tight closure (which would prevent splatter).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hall ‘710 to include a lid and a lid that closes automatically for the purpose of a water tight closure as shown by Schnyder prior to pressurized water being jetted into the bowl. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prokopp (US Pub. 2018/0184906) shows an analysis device; Tsukamura et al. (US 5,184,359) shows a sampling toilet; Ben Amram (US Pub. 2020/0109545) shows the general state of the art of a toilet with soil location detection.  .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163. The examiner can normally be reached Monday thru Thursday, 9:30 AM to 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        12/3/2021